Citation Nr: 1136098	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  11-03 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for joint pain, to include as due to herbicide exposure.

3.  Entitlement to service connection for headaches.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depression.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to April 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied the current appellate claims.

The Board observes that the RO identified the Veteran's PTSD, anxiety, and depression as three separate claims below, with new and material evidence being necessary to reopen the depression claim.  However, in Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  In this case, the record reflects the Veteran has essentially contended that all of his psychiatric impairment is due to his experiences while on active duty in the Republic of Vietnam, to include the depressive reaction claim that was previously denied by a November 1972 rating decision.  Therefore, the Board has construed this as one claim.

For the reasons stated below, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for an acquired psychiatric disorder.  However, as addressed in the REMAND portion of the decision below, further development is required with respect to the Veteran's underlying service connection claim.  Accordingly, this claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issues adjudicated by this decision have been completed.

2.  The Veteran does not have a hearing loss disability as defined by VA regulations.

3.  The Veteran had active service in the Republic of Vietnam, and was presumptively exposed to herbicides therein.

4.  The Veteran's complaints of joint pain have been attributed to diagnoses of arthritis/degenerative joint disease and bursitis, which are not conditions presumptively associated with herbicide exposure.

5.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's diagnosed arthritis and bursitis of various joints were incurred in or otherwise the result of active service.

6.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran developed a chronic headache disorder as a result of his active service.

7.  Service connection was previously denied for an acquired psychiatric disorder by a November 1972 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.

8.  The evidence received since the last prior denial of service connection for an acquired psychiatric disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a bilateral hearing loss disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2010).

2.  Service connection is not warranted for joint pain, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

3.  Service connection is not warranted for headaches.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

4.  New and material evidence having been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the Veteran's claim of service connection for an acquired psychiatric disorder.  Therefore, no further discussion of the VCAA is warranted with respect to this aspect of the Veteran's appeal, as any deficiency has been rendered moot.

In regard to the other appellate claims, the United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via letters dated in November 2008, January 2009, June 2009, and July 2009.  Simply put, all of these letters were clearly sent prior to the October 2009 rating decision that is the subject of this appeal.  Taken together, these letters informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was provided with the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied except for the claim of service connection for an acquired psychiatric disorder.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  Moreover, he was accorded a VA audio examination in October 2009, and a VA general medical examination in May 2010.  As detailed below, these examinations made relevant findings regarding the claimed disabilities, to include the fact the Veteran does not have a hearing loss disability as defined by VA regulations.  No inaccuracies or prejudice is demonstrated with respect to these examinations.  Although no etiology opinion(s) were promulgated regarding either the claimed joint pain or headaches, for the reasons detailed below the Board finds that no such development is required based on the facts of this case.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria - Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis - Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

In this case, the Board observes that the record does not reflect the Veteran has a current hearing loss disability as defined by 38 C.F.R. § 3.385.  For example, the October 2009 VA audio examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
10
10
15
15
15
13.75
LEFT
15
15
15
20
20
17.5

Speech recognition scores were 96 percent for both ears.  

No other competent medical evidence is of record during the pendency of this appeal which shows a hearing loss disability as defined by VA regulations.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.

In making the above determination, the Board was cognizant of the Court's holding in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  However, the competent medical evidence on file does not reflect a hearing loss disability as defined by VA regulations at any time during the pendency of this case.

Analysis - Joint Pain and Headaches

The Veteran essentially contends that he has joint pain due to in-service herbicide exposure.  Initially, the Board notes that his service records reflect that he had active service in the Republic of Vietnam.  As such, he was presumptively exposed to herbicides therein.  See 38 U.S.C.A. § 1116.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to a herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

On August 31, 2010, hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease were added to the list. 75 Fed. Reg. 53202 (2010).  However, VA specifically sated that the accepted medical definition of ischemic heart disease does not extend to other conditions, such as hypertension, peripheral artery disease, and stroke, that do not directly affect the muscles of the heart.  Id. at 53204.

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered a herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

In this case, the Veteran's complaints of joint pain have been attributed to diagnoses of arthritis/degenerative joint disease and bursitis.  As detailed above, these are not conditions presumptively associated with herbicide exposure, nor is the claimed headache disorder.  

It is important to note that the diseases listed at 38 C.F.R. § 3.309(e) are based on findings provided from scientific data furnished by the National Academy of Sciences (NAS).  The NAS conducts studies to "summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in Vietnam during the Vietnam era and each disease suspected to be associated with such exposure."  64 Fed. Reg. 59,232-59,243 (Nov. 2, 1999).  Reports from NAS are submitted at two-year intervals to reflect the most recent findings.  Based on input from the NAS reports, the Congress amends the statutory provisions of the Agent Orange Act found at 38 U.S.C.A. § 1116 and the Secretary promulgates the necessary regulatory changes to reflect the latest additions of diseases shown to be associated with exposure to herbicides.  Consequently, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 57586-57589 (1996); Notice 68 Fed. Reg. 27,630-27,641 (2003); 72 Fed. Reg. 32395 (2007); 75 Fed. Reg. 32540 (2010).

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board notes that the Veteran's service treatment records contain no findings of headaches, joint pain, nor was he diagnosed with arthritis and/or bursitis during active service.  Granted, he did check the box on his January 1972 Report of Medical History to indicate he had experienced arthritis, rheumatism, or bursitis.  However, no such disabilities were demonstrated on the competent medical examination, to include the January 1972 separation examination itself.  There were also no abnormal findings as to his musculoskeletal system on a September 1972 VA medical examination.  As arthritis and bursitis are internal conditions, they are not the type of conditions subject to lay diagnosis pursuant to Jandreau, supra.  Moreover, there is no indication of any injuries or diseases to the joints that have since been diagnosed with these conditions, nor has the Veteran identified any such connection other than his presumed herbicide exposure.

The Board further notes that the first competent medical evidence reflecting treatment for joint pain (to include diagnoses of arthritis and/or bursitis) and headaches are years after the Veteran's separation from service.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

In addition, no competent medical opinion is of record which relates the Veteran's joint pain and/or headaches to active service.  Moreover, the Board concludes that no development on this matter is warranted in this case.  In the absence of evidence of in-service incurrence or aggravation of the claimed disabilities, referral of this case for an opinion as to etiology would in essence place the examining physician in the role of a fact finder.  Simply put, there is no relevant complaint or clinical finding for a clinician to link the claimed disabilities to the Veteran's military service, nor has he indicated any such connection other than his presumed herbicide exposure.  As noted above, none of the diagnosed conditions are presumptively associated with herbicide exposure.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical opinion that is based on the veteran's recitation of medical history, and unsupported by clinical findings, is not probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A medical opinion is inadequate when unsupported by clinical evidence).  

In view of the foregoing, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran's diagnosed arthritis and bursitis of various joints, and his claimed headache disorder, were incurred in or otherwise the result of active service.  Therefore, these claims must be denied.

Analysis - New and Material Evidence

Service connection was previously denied for an acquired psychiatric disorder by a November 1972 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.  Consequently, this decisions is now final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence of record at the time of the last prior denial includes the Veteran's service treatment records, and a September 1972 VA medical examination.

The Veteran's service treatment records contain no findings of an acquired psychiatric disorder during his active service.  For example, his psychiatric condtion was evaluated as normal on his September 1972 separation examination.  However, it is noted that he received treatment for improper use of heroin not involving addiction or dependence.  Service connection may not be granted for substance abuse on the basis of service incurrence or aggravation claims filed after October 31, 1990, as is the case here.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98

The Board notes that as part of the September 1972 VA medical examination, the Veteran contended that he started to have insomnia and nervousness while on active duty in the Republic of Vietnam.  It was also noted that he served as a security guard in the perimeter of the camp in Vietnam.  Diagnosis was depressive reaction.

The November 1972 rating decision, in pertinent part, denied service connection for depressive reaction noting that the Veteran received no treatment during service.

The evidence added to the record since the last prior denial includes additional statements from the Veteran, a lay statement from his former spouse, and post-service medical records which cover a period through 2010.

In his statements, the Veteran essentially contended that he has PTSD due to in-service stressor(s) from his service in Vietnam.  For example, he reported finding a mutilated dead body in a Vietnam, and that he was constantly on guard due to being in a war zone.  Further, the lay statement from his former spouse attests to his having developed psychiatric symptoms following his service in Vietnam.  In short, this evidence provides greater detail regarding the potential etiological relationship between the Veteran's current acquired psychiatric disorder and his active service than what was alleged at the time of the prior denial; and the lay statement supports his contention that the disability developed during service.  Moreover, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for an acquired psychiatric disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of the Veteran's appeal does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence received to reopen is credible without regard to the other evidence of record no longer applies.

For the reasons detailed in the REMAND section of the decision below, the Board finds that further development is required for resolution of this case.

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for joint pain, to include as due to herbicide exposure, is denied.

Entitlement to service connection for headaches is denied.

New and material evidence having been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.


REMAND

As stated above, the Veteran has contended that he has PTSD due to his service in Vietnam.  In addition to the rules of service connection detailed above, the Board notes that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  In addition, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror".  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

In this case, the RO acknowledged that the Veteran's purported stressors were consistent with the places, types, and circumstances of his service in Vietnam.  Simply put, the credibility of his purported stressors was conceded.  The Board notes that this determination was consistent with regulatory changes effective from October 28, 2008, if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 74 Fed. Reg. 14, 491 (March 31, 2009) (amending 38 C.F.R. § 3.304(f)).  Therefore, the RO requested a VA psychiatric examination in October 2009.  Following examination of the Veteran, the examiner diagnosed dysthymia, and anxiety disorder not otherwise specified (NOS).  Regarding the question of whether the Veteran had PTSD due to his military service, the examiner stated that the Veteran did not meet the criteria for a diagnosis of PTSD that was related to or was due to or a result of military service.

The Board notes, however, that the Veteran's post-service medical treatment records do include diagnoses of PTSD, which is sufficient for the criteria of a current disability pursuant to McClain, supra.  More importantly, no opinion was proffered as to whether his current acquired psychiatric disorder (however diagnosed) was etiologically related to his stressors.  Therefore, the Board concludes that this case must be remanded for either clarification from the Veteran or a new examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since a new examination may be necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board also notes that, effective July 13, 2010, VA  amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

It does appear that these regulatory changes are applicable to the Veteran's case, as his purported stressors are consistent with the type of "fear of hostile military or terrorist activity" as defined by the revised regulatory provisions.  However, it does not appear he has received adequate notification as to these revised regulatory provisions.  Therefore, the Board finds that he should be provided with such notification while on remand.

The Board further finds that any outstanding medical records regarding treatment the Veteran has received for his psychiatric disorder should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as to the information or evidence needed to establish service connection for PTSD based upon fear of hostile military or terrorist activity pursuant to the revised regulatory provisions of 38 C.F.R. § 3.304(f)(3).

2.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his acquired psychiatric disorder since May 2010.  After securing any necessary release, the AMC/RO should obtain those records not on file.

3.  After obtaining any additional records to the extent possible, Veteran's VA claims folder should be returned to the clinician who conducted the October 2009 VA examination in this case for review and clarification of the opinion(s) expressed therein.

The record must reflect that the examiner was apprised of the fact that the Veteran's account of finding a mutilated body and being on guard duty in Vietnam have been deemed credible, and that VA now recognizes "fear of hostile military or terrorist activity" as a valid and sufficient stressor for supporting a diagnosis of PTSD.

For the purposes of clarification, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's current acquired psychiatric disorder (however diagnosed) was incurred in or otherwise the result of his active service to include the acknowledged stressors of his Vietnam service.  In making this determination, the examiner's opinion should reflect consideration of the Veteran's complaints at the time of the September 1972 VA medical examination, his current contentions, the supporting lay statement from his former spouse, and the fact that VA now recognizes "fear of hostile military or terrorist activity" as a valid and sufficient stressor for supporting a diagnosis of PTSD.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

If the examiner is unavailable, the information should be obtained from another appropriately qualified clinician. Moreover, if further examination is necessary for resolution of this case, it should be conducted.

4.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the medical opinion obtained as a result of this remand to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  .

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the November 2010 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


